Case 1:20-cr-00036-GLR Document 16 Filed 09/18/20 Page 1 of 9

PCM8/20/20

U.S. Department of Justice

United States Attorney
District of Maryland
Northern Division

 

 

 

Christine Geo Mailing Address: Office Location: DIRECT: 410-209-4924
Assistant United States Attorney 36S, Charles Street, 4th Floor 36S. Charles Street, 4th Floor MAIN: 410-209-4800
Christine.gao@usdoj.gov Baltimore, MD 21201 Baltimore, MD 21201 FAX; 410-962-0717
~ August 20, 2020 > he
- =s oF
‘ a A =
Julie Reamy, Esquire os 2 A z
1 =F t feehy
115 W. Saratoga Street \ arn =O A
Baltimore, Maryland 21201 \ Se 3 Sa
\ <a. f am or
Re: Plea Agreement in the Case of . gm YZ AS
United States v. Tahj Holden; Criminal No. GLR 20-0036 ., 22 — Ss
m om 7 PTA
am cz
Dear Counsel: cS _-
a

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“A greement”) that has been offered to your client, Tahj Holden (hereinafter “Defendant”), by the
United States Attorney’s Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
has not been accepted by September 10, 2020, it will be deemed withdrawn. The terms of the
Agreement are as follows:

Offense(s) of Conviction
The Defendant agrees to plead guilty to Count One of the Indictment now pending against
him, which charges him with possession with intent to distribute cocaine, a Schedule II controlled
substance, in violation of 21 U.S.C. §841(a) and Count Two of the Indictment, which charges him
with possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C.
§924(c). The Defendant admits that he is, in fact, guilty of that offense and will so advise the
Court.
Elements of the Offense(s

1. The elements of the offense(s) to which the Defendant has agreed to plead guilty,
and which this Office would prove if the case went to trial, are as follows:

Count 1

a. . That on or about October 28, 2019, in the District of Maryland, the
Defendant knowingly or intentionally possessed cocaine;

b. that the substance was in fact cocaine, a Schedule II controlled

Rev. August 2018
Case 1:20-cr-00036-GLR Document 16 Filed 09/18/20 Page 2 of 9

substance ; and

C the Defendant possessed the cocaine with the intent to distribute it.
Count 2
a, That the defendant committed a drug trafficking crime for which he

might be prosecuted in a court of the United States; and

b. that the defendant knowingly used a firearm during and in relation to
the commission of, or knowingly possessed a firearm in furtherance of,
the crime charged in Count 1.

Penalties

2. The maximum penalties provided by statute for the offense(s) to which the
Defendant is pleading guilty are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

Count Statute Minimum Maximum Supervised Maximum Special
Prison Prison Release Fine Assessment
21 USS.C.
\ § 841(A) NA 20 years 3 years $1Mil $100
18 U.S.C. § ;
2 924(c) 5 years Life 5 years $250,000 $100
a, Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.
b. Supervised Release: If the Court orders a term of supervised release, and

the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

Rev. August 2018
Case 1:20-cr-00036-GLR Document 16 Filed 09/18/20 Page 3 of 9

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

3, The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and th
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of

Rev. August 2018
Case 1:20-cr-00036-GLR Document 16 Filed 09/18/20 Page 4 of 9

evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions. ’

i, By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case; and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

4. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform .
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(6)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

5. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

Count 1- Distribution of Cocaine

Rev. August 2018
Case 1:20-cr-00036-GLR Document 16 Filed 09/18/20 Page 5 of 9

This Office and the Defendant further agree that the applicable base offense level
is 12 pursuant to United States Sentencing Guidelines (“U.S.S.G.”) §§ 2D1.1(c)(14) because the
amount of cocaine distributed was less than 50 grams. The parties agree that the Defendant is a
Criminal History Category I.

This Office does not oppose a 2-level reduction in the Defendant’s adjusted offense
level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent prompt recognition
and affirmative acceptance of personal responsibility for the Defendant’s criminal conduct.
Accordingly, the adjusted offense level is 10.

Count 2- Possession of a Firearm in Furtherance of a Drug Trafficking Crime

 

The parties agree and stipulate that as to Count Two, 18 U.S.C. §942(c) requires
that the Defendant be sentenced to a term of imprisonment of not less than 60 months, which must
run consecutive to the sentenced for Count One. Therefore, the Defendant’s final adjusted
guideline range is 66 to 72 months of incarceration,

6. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Rule 11 (c) (1) (C) Plea

7. The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C) that a sentence of 60 months of imprisonment in the custody of the Bureau of Prisons
is the appropriate disposition of this case taking into consideration the nature and circumstances
of the offense, the Defendant’s criminal history, and all of the other factors set forth in 18 U.S.C.
§ 3553(a). This Agreement does not affect the Court’s discretion to impose any lawful term of
supervised release or fine or to set any lawful conditions of probation or supervised release. In the
event that the Court rejects this Agreement, except under the circumstances noted below, either
party may elect to declare the Agreement null and void. Should the Defendant so elect, the
Defendant will be afforded the opportunity to withdraw his plea pursuant to the provisions of
Federal Rule of Criminal Procedure 11(c)(5). The parties agree that if the Court finds that the
Defendant engaged in obstructive or unlawful behavior and/or failed to acknowledge personal
responsibility as set forth herein, neither the Court nor the Government will be bound by the
specific sentence contained in this Agreement, and the Defendant will not be able to withdraw her

plea.

Obligations of the Parties

8. At the time of sentencing, this Office will recommend a sentence of 60 months of
imprisonment, as described above. This Office reserves the right to bring to the Court’s attention
all information with respect to the Defendant's background, character, and conduct that this Office
deems relevant to sentencing, including the conduct that is the subject of any counts of the
Indictment, At the time of sentencing, this Office will move to dismiss any open counts against
the Defendant.

Rev. August 2018
Case 1:20-cr-00036-GLR Document 16 Filed 09/18/20 Page 6 of 9

Waiver of Appeal

9. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

i. The Defendant reserves the right to appeal any sentence that exceeds
60 months; and
ii. This Office reserves the right to appeal any sentence below 60
months.
c. The Defendant waives any and all rights under the Freedom of Information

Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Forfeiture

10. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

11. Specifically, but without limitation on the Government’s right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant’s illegal activities: a Smith and Wesson model 19
357 Magnum Revolver, serial #K360960 and three Homady .357 jacketed hollow point cartridges.

Defendant’s Conduct Prior to Sentencing and Breach

Rev. August 2018
Case 1:20-cr-00036-GLR Document 16 Filed 09/18/20 Page 7 of 9

|
12. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report, and will not move to withdraw from the
plea of guilty or from this Agreement.

13. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information ‘or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)—f the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule | 1(c)(1)(C).

Court Not a Party

14. The Defendant expressly understands that the Court is not a party to this agreement.
In the federal system, sentence is imposed by the Court, and the Court is under no obligation to
accept this plea agreement. In the event the Court rejects this Rule 11(c)(1)(C) plea agreement,
pursuant to Rule 11(c)(5)(C), the Defendant will be informed that he may withdraw his plea. Ifhe
persists in the guilty plea thereafter, the Defendant understands that the disposition of the case may
be less favorable than that contemplated by this agreement. The Defendant understands that
neither this Office, his attorney, nor the Court can make a binding prediction or promise that the
Court will accept this agreement. The Defendant agrees that no one has made such a binding
prediction or promise.

Entire Agreement

15. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

Rev. August 2018
Case 1:20-cr-00036-GLR Document 16 Filed 09/18/20 Page 8 of 9

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

/S/
Christine Goo
Assistant United States Attorney

[have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and J do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

Al 3180

Date ahj Hglden

lam the Defendant’s attorney. I Have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to
enter into this Agreement is an informed and voluntary one.

Julis Reamy-Esquire . /

Rev, August 2018
Case 1:20-cr-00036-GLR Document 16 Filed 09/18/20 Page 9 of 9

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

On October 28, 2019, Baltimore Police Department detectives used CCTV cameras to
observe the 1800 block N. Monroe Street. CCTV video shows a drug customer approach the
Defendant at approximately 4:23 p.m. The video shows the customer hand the Defendant
money, and in exchange, the Defendant hands the customer suspected narcotics.

Shortly after this transaction, the Defendant and the customer part ways. Investigators
stopped the customer and tell him they just observed him in a drug transaction. The customer
handed a pink top vial of cocaine to the investigators. Baltimore Police detectives then stopped
the Defendant and arrest him for narcotics distribution.

The Defendant was wearing a sweatshirt that said “Respect the Shooters”. Officers
recovered 28 pink top vials of cocaine and a Smith and Wesson model 19 .357 Magnum
Revolver, serial #K360960, loaded with three Hornady .357 jacketed hollow point cartridges,
from his front waistband during a search incident to arrest.

The cocaine recovered in this case was tested at the Baltimore City Police lab and
confirmed to be cocaine, a Schedule IJ narcotic. The Defendant agrees that he possessed the
cocaine for the purposes of distribution; furthermore, the Defendant agrees that he distributed
cocaine to the customer on October 28, 2019.

The Defendant also agrees that while he engaged in drug trafficking, he possessed the
firearm in furtherance of those activities.

SO STIPULATED:
/S/

Christine Goo
Assistant United States Attorney

Bh Tel an

 

 

Tahj Yolden
Defendan

Zo: Iiefata.0
Julie Reamy, Esquire V ‘

Counsel for Defendant

Rev. August 2018
